Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jeffrey Tarrats appeals the district court’s orders denying his 18 U.S.C. § 3582(c)(2) (2012) motion for sentence reduction and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Tamts, No. 2:04-cr-00016-RAJ-JEB-7 (E.D. Va. June 18, 2015; filed Feb. 27, 2015, entered Feb. 28, 2015); see also United States v. Mann, 709 F.3d 301, 304-05 (4th Cir.2013) (according deference to a district court’s interpretation of its own judgment). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.